
	
		I
		111th CONGRESS
		1st Session
		H. R. 2673
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. DeFazio (for
			 himself and Mr. Berry) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to match the
		  pension amount paid to surviving spouses of veterans who served during a period
		  of war to the pension amount paid to such veterans.
	
	
		1.Match of pension amounts for
			 surviving spousesSection 1541
			 of title 38, United States Code, is amended—
			(1)in subsection (b),
			 by striking at the annual rate of $2,379 and inserting at
			 the annual rate in effect under section 1521(b) of this title;
			(2)in subsection (c),
			 by striking at the annual rate of $3,116 and inserting at
			 the annual rate in effect under section 1521(c) of this title;
			(3)in subsection
			 (d)—
				(A)in paragraph (1),
			 by striking shall be $3,806 and inserting shall be at the
			 annual rate in effect under section 1521(d)(1) of this title;
			 and
				(B)in paragraph (2),
			 by striking shall be $4,543 and inserting shall be at the
			 annual rate in effect under section 1521(d)(2) of this title;
			 and
				(4)in subsection
			 (e)(1)—
				(A)by striking
			 shall be $2,908 and inserting shall be at the annual rate
			 in effect under section 1521(e) of this title for a veteran who is similarly
			 situated; and
				(B)by striking
			 shall be $3,645 and inserting shall be at the annual rate
			 in effect under section 1521(e) of this title for a veteran who is similarly
			 situated.
				
